DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant first argues (and suggests that the rejection concedes) that Nagano fails to teach the matching method. However, the rejection does not concede this, and in fact cites Nagano to teach the matching method whereby 1) user related, 2) scenario, and 3) feature attribute information is compared, resulting in a matching score between user profiles.
Applicant argues that Lee fails to teach determining the list of identity information to be sent to the user equipment as claimed, characterizing Lee as determining which profiles are relevant to the user, rather than which profiles are sent to the user equipment. However, the rejection cites Nagano as teaching, after the matching step, sending the list of identity information of other users to the user equipment [viewing preference info is sent to processor, which can include recommendation processor 5, Figs. 1, 6, paras. 43, 45, 50]. In Nagano, the processor is the user equipment, and the preference database is a separate entity connected via network that sends the necessary profile data to the recommendation processor. Thus, the limitation of sending a set of identifier information of other users to the user equipment is met by Nagano.
Lee is relied upon only to teach the shortcoming of Nagano, which as stated in the rejection is only “silent on matching scores and finding users above a certain threshold.” Non-Final Rejection, p. 5. This determination of relevancy using a threshold is taught by Lee as cited in paras. 112 and 113.
	In summary, Nagano teaches the matching method and transmission of profile data/records to the user equipment, and Lee teaches the concept of selecting only records with the highest scores that are over threshold.  All limitations are met and the rejection is therefore maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano, US 2011/0214154 in view of Lee, US 2013/0006765.

1 and 7. Nagano teaches a method and apparatus for providing video streams in a video server, the method comprising:
a processor and memory [Fig. 1];
providing a list of identity information of other users to a user equipment, wherein other users are users other than a user using the user equipment [viewing preference info is sent to processor, which can include recommendation processor 5, Figs. 1, 6, paras. 43, 45, 50]; and
providing video streams to the user equipment according to the identity information selected by the user equipment [content is recommended and provided, Figs. 1, 6, paras. 40, 45, 50, 65].
wherein providing the list of identity information of other users to the user equipment comprises: determining the list of identity information of other users according to user related information [e.g. user ID or age-sex 602, Fig. 6], scenario information of the user's video-watching [scenario is broad and reads on any category of viewing, related to viewer or content or otherwise; e.g. favorite director or performer, Fig. 6], and feature attribute information of the user's video-watching [e.g. genre 606, Fig. 6]; and
sending the list of identity information of other users to the user equipment [viewing preference info is sent to processor, which can include recommendation processor 5, Figs. 1, 6, paras. 43, 45, 50];
wherein the video server employing a matching method, in order to match the user related information, with the user related information of other users [e.g. user ID or age-sex 602, Fig. 6; paras. 43, 45, 50],
the scenario information of the user’s video-watching scenario with information of other users’ video-watching [scenario is broad and reads on any category of viewing, related to viewer or content or otherwise; e.g. favorite director or performer, Fig. 6, paras. 43, 45, 50], and
feature attribute information of the user’s video-watching on the user equipment with the feature attribute information of other users’ video-watching [e.g. genre 606, Fig. 6, paras. 43, 45, 50].
Nagano is silent on matching scores and finding users above a certain threshold. Lee teaches a recommendation system wherein the identifier information of other users with the highest matching scores and above a certain threshold is sent to the user equipment [paras. 112, 113]. Before the effective filing date of the claimed invention, it would have been obvious to combine the references, using a threshold to ensure that less-correlated users are removed from the results. And thresholds can be adjusted, giving flexibility to provide the best recommendations possible based on the number of available profiles to be compared (e.g. when there are fewer profiles in the database, the threshold can be set lower to result in a sufficient number of recommendations).

3 and 9. Nagano teaches the method according to claim 1, wherein the user related information comprises at least one of the following: humanistic attribute information of the user [e.g. user ID or age-sex 602, Fig. 6]; social identity information of the user; family identify information of the user; or behavior information of the user.


Claims 4-6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Nagano as cited above.

4. Lee teaches a method for assisting in providing video streams in a user equipment, the method comprising: receiving a list of identity information of other users sent by the video server [user selection of desired partner profile, Figs. 5, 6, 8, 9].
sending identity information of one of other users to a video server, wherein other users are users other than a user using the user equipment [user viewing data of audience is stored at server 600; by definition it has been sent to the preference database server, which is a video-related server; Figs. 1, 6, paras. 40, 50].
Lee is silent on the particular identity information recited.  Nagano teaches determining the list of identity information of other users according to user related information [e.g. user ID or age-sex 602, Fig. 6], scenario information of the user's video-watching [scenario is broad and reads on any category of viewing, related to viewer or content or otherwise; e.g. favorite director or performer, Fig. 6], and feature attribute information of the user's video-watching [e.g. genre 606, Fig. 6]. Before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to combine the references, using the fields designated in Fig. 6 of Nagano to accurately describe users and to contain data on multiple users so that the same database can be sent to all clients and the processing work can be handled by client when resources are available.

5. Lee teaches a system further comprising: selecting the identity information of one of other users that is wished to be used according to the list of identity information of other users [user selection of desired partner profile, Figs. 5, 6, 8, 9].

6. Lee teaches the method according to claim 4, further comprising: taking identity information of a friend in a friend list as the identity information of one of other users that is wished to be used [friends, Fig. 6, paras. 93, 94, 102].


10. Lee teaches an apparatus for assisting in providing video streams in a user equipment, the apparatus comprising:
receiving a list of identity information of other users sent by the video server [user selection of desired partner profile, Figs. 5, 6, 8, 9].
an identification uploading means, for sending identity information of one of other users to a video server, wherein other users are users other than a user using the user equipment [e.g. user profile data is communicated to log module, 91-95].
Lee is silent on the particular identity information recited.  Nagano teaches determining the list of identity information of other users according to user related information [e.g. user ID or age-sex 602, Fig. 6], scenario information of the user's video-watching [scenario is broad and reads on any category of viewing, related to viewer or content or otherwise; e.g. favorite director or performer, Fig. 6], and feature attribute information of the user's video-watching [e.g. genre 606, Fig. 6]. Before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to combine the references, using the fields designated in Fig. 6 of Nagano to accurately describe users and to contain data on multiple users so that the same database can be sent to all clients and the processing work can be handled by client when resources are available.

11. Lee teaches the apparatus according to claim 10, wherein the apparatus further comprising: a first selecting means, for selecting the identity information of one of other users that is wished to be used according to the list of identity information of other users [user selection of desired partner profile, Figs. 5, 6, 8, 9].

12. Lee teaches the apparatus according to claim 10, wherein the apparatus further comprises: a second selecting means, for taking identity information of a friend in a friend list as the identity information of one of other users that is wished to be used [friends, Fig. 6, paras. 93, 94, 102].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015. The examiner can normally be reached M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY R NEWLIN/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424